Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 03/07/2022 ("03-07-22 Final OA") and a telephonic interview held on 05/27/2022 (see PTOL-413 dated 06/02/2022 for details), the Applicant (i) substantively amended claims 1, 2, 9 and 11, (ii) rewrote previously-indicated allowable claim 7 in independent form to include the limitations of the base claim 1 and the intervening claim 3, (iii) rewrote previously-indicated allowable claim 16 in independent form to include the limitations of the base claim 1 and the intervening claims 3, 11, 13, 14 and 15 and (iv) added new claim 21 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 06/02/2022.  

Response to Arguments
Applicant's amendments to claim 9 have overcome the objection to the drawings set forth on page 3 under line item number 1 of the 03-07-22 Final OA.
Applicant's amendment to claim 11 has overcome the objection to the claims set forth on page 4 under line item number 2 of the 03-07-22 Final OA.
Applicant's amendments to claim 9 have overcome the 35 U.S.C. 112(a) rejection of claims 9 and 10 set forth starting on page 4 under line item number 3 of the 03-07-22 Final OA.
Applicant's amendments to claim 9 have overcome the 35 U.S.C. 112(a) rejection of claims 9 and 10 set forth starting on page 5 under line item number 4 of the 03-07-22 Final OA.
Applicant’s amendments to the independent claim 1 have overcome prior-art rejections based at least in part by the primary reference An set forth starting on page 6 under line item numbers 5 and 6 of the 03-07-22 Final OA.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, wherein the glove has a seat for the structural unit of the portable control system and the sensor module, the seat serving for electrically connecting the peripheral device and the portable control system. 
Claims 2-6, 9-15 and 18-21 are allowed, because they depend from the allowed independent claim 1.

Independent claim 7 is allowed because previously-indicated allowable claim 7 has been rewritten in independent form to include the limitations of the base claim 1 and the intervening claim 3. 
Claim 8 is allowed, because it depends from the allowed independent claim 7.

Independent claim 16 is allowed because previously-indicated allowable claim 16 has been rewritten in independent form to include the limitations of the base claim 1 and the intervening claims 3, 11, 13, 14 and 15.
Claim 17 is allowed, because it depends from the allowed independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        04 June 2022